PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


CANDICE MICHELLE HARDWICK, by            
and through her Parents and
Guardians Daryl Lewis Hardwick
and Priscilla Lea Hardwick,
                  Plaintiff-Appellant,
                  v.
MARTHA HEYWARD, in her
individual capacity and in her
official capacity as Principal of           No. 12-1445
Latta Middle School; GEORGE H.
LIEBENROOD, JR., in his individual
capacity and in his official
capacity as Principal of Latta High
School; BOARD OF TRUSTEES OF
LATTA SCHOOL DISTRICT DILLON
COUNTY NO. 3,
              Defendants-Appellees.
                                         
        Appeal from the United States District Court
       for the District of South Carolina, at Florence.
              Terry L. Wooten, District Judge.
                    (4:06-cv-01042-TLW)

                  Argued: January 30, 2013

                  Decided: March 25, 2013

 Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
2                       HARDWICK v. HEYWARD
Affirmed by published opinion. Judge Shedd wrote the opin-
ion, in which Judge Niemeyer and Judge Agee joined.


                             COUNSEL

ARGUED: Frederick Daniel Taylor, STALLINGS, BUSH &
RANDALL, PC, Suffolk, Virginia, for Appellant. Vinton D.
Lide, LIDE & PAULEY, LLC, Lexington, South Carolina,
for Appellees. ON BRIEF: Kirk D. Lyons, SOUTHERN
LEGAL RESOURCE CENTER, INC., Black Mountain,
North Carolina; Lourie A. Salley, III, Lexington, South Caro-
lina, for Appellant. Michael S. Pauley, LIDE & PAULEY,
LLC, Lexington, South Carolina; Vernie L. Williams,
CHILDS & HALLIGAN, Columbia, South Carolina, for
Appellees.


                              OPINION

SHEDD, Circuit Judge:

   On multiple occasions at Latta Middle School and Latta
High School in Latta, South Carolina, school officials prohib-
ited Candice Hardwick from wearing and on one occasion
punished her for wearing Confederate flag1 shirts at school.
Candice Hardwick, by and through her parents, brought this
action against the school principals and the school board pur-
suant to 42 U.S.C. § 1983, alleging violations of her First
Amendment right to free speech and expression and her Four-
teenth Amendment rights to due process and equal protection.
The district court granted summary judgment to the defen-
dants, and Candice Hardwick now appeals. Because we con-
    1
   Throughout this opinion, we refer to the Confederate battle flag simply
as the "Confederate flag." We refer to other Confederate flags by their
specific names.
                       HARDWICK v. HEYWARD                          3
clude that the school officials complied with the requirements
for regulating student speech as established in Tinker v. Des
Moines Independent Community School District, 393 U.S.
503 (1969), and that the school dress codes and their enforce-
ment did not violate the Fourteenth Amendment, we affirm.

                                   I.

  We review the facts in the light most favorable to Candice
Hardwick, the nonmoving party. See Laing v. Fed. Express
Corp., 703 F.3d 713, 714 (4th Cir. 2013).

                                  A.

   Candice Hardwick grew up in Dillon County, South Caro-
lina. She attended Latta Middle School during the 2002-03
and 2003-04 school years before attending Latta High School
during the 2004-05 and 2005-06 school years. Both schools
are located in Latta, a town of about 1,400 people. These
schools are part of the Latta School District,2 which had a stu-
dent population of approximately 1,600 students, almost
equally divided between whites and African-Americans, dur-
ing the time Candice attended Latta schools.

   Latta Middle School and Latta High School have dress
codes that regulate what clothing students may wear at school.
The relevant portion of the middle school policy states, "Gen-
erally, student dress is considered appropriate as long as it
does not distract others, interfere with the instructional pro-
grams, or otherwise cause disruption." J.A. 38. The policy
then provides "some examples that are judged to be inappro-
priate or distracting in the educational setting," which
includes "clothing that displays profane language, drugs,
tobacco, or alcohol advertisements, sexual innuendoes or any-
thing else deemed to be offensive." J.A. 39. Similarly, the rel-
evant part of the high school policy provides that "students
  2
   The district is also known as Dillon County School District 3.
4                   HARDWICK v. HEYWARD
are to come to school in a neat and clean manner each day.
Dress is casual, but some styles, which may be appropriate
outside of school, are clearly inappropriate for school. Stu-
dents may not wear the following: . . . Shirts with
obscene/derogatory sayings." J.A. 45.

   Starting during the 2002-03 school year at the middle
school, school officials on multiple occasions forced Candice
to remove Confederate flag shirts and on one occasion pun-
ished her for wearing those shirts. The first incident came in
early 2003, when Martha Heyward, principal of the middle
school, required Candice to remove her "Southern Chicks"
shirt, which displayed the Confederate flag. See J.A. 46.

   More incidents occurred during the 2003-04 school year.
On one occasion in January 2004, a teacher required Candice
to cover up a "Dixie Angels" shirt, which displayed the Con-
federate flag. See J.A. 47. In early February, Heyward
removed Candice from class for wearing a "Southern Girls"
shirt, which, like the previous two shirts, displayed the Con-
federate flag. See J.A. 48. Then in mid-February, Candice was
sent to the school office and forced to change shirts when she
wore a shirt honoring "Black Confederates" that displayed a
Confederate flag and a picture of the 1st Louisiana Native
Guards, a Confederate regiment consisting mostly of free
African-Americans. See J.A. 49. Shortly after this incident,
Heyward refused to let Candice wear what Candice labeled a
"protest shirt," which displayed the American flag with the
words "Old Glory" above the flag and "Flew over legalized
slavery for 90 years!" underneath it. See J.A. 50. In late Feb-
ruary, when Candice wore a shirt with a picture of Robert E.
Lee and the Confederate flag, Candice refused to change
shirts and was given in-school suspension. See J.A. 51.
Finally, in March, Candice was forced to change a "Girls
Rule" shirt that, like her other shirts, displayed the Confeder-
ate flag. See J.A. 52.
                         HARDWICK v. HEYWARD                               5
   After this series of incidents, Candice’s parents sent John
Kirby, the superintendent of the school district, a letter stating
that Candice’s clothing was approved by them and reflected
Candice’s family heritage and religious beliefs. Harold Korn-
blut, the chairman of the school board, responded to this let-
ter, explaining that based on a long history of racial tension
and the potential for different interpretations of the meaning
of the Confederate flag, school officials could prohibit cloth-
ing that contained images of that flag. At some time during
this exchange of letters, Candice wore a shirt at school after
school hours that said "Offended by School Censorship of
Southern Heritage," resulting in a school official yelling at
her. See J.A. 89.3

   When Candice began high school in the 2004-05 school
year, the controversy over her Confederate flag shirts contin-
ued. Candice’s parents and Kornblut again exchanged letters
in the fall of 2004. Candice’s parents asked Kornblut to
reconsider the school board’s position that Candice could not
wear Confederate flag shirts at school. Kornblut’s response
reaffirmed the school board’s position that such clothing was
likely to cause a disruption at school and was thus prohibited.

   In May of that school year, George Liebenrood, principal
of the high school, removed Candice from class for wearing
a shirt that read "Daddy’s Little Redneck" and displayed the
Confederate flag. See J.A. 99. In Liebenrood’s presence, Can-
dice then produced four more "protest shirts," each of which
Liebenrood prohibited Candice from wearing: (1) a shirt say-
ing "Jesus and the Confederate Battle Flag: Banned from Our
Schools but Forever in Our Hearts" that displayed the first
Confederate national flag, commonly known as the "Stars and
Bars," the Bonnie Blue flag, the third Confederate national flag,4
  3
     Although this shirt does not display a Confederate flag as clearly as
some of the other shirts that Candice wore, the lettering has the red, white,
and blue coloring of the Confederate flag and resembles the familiar diag-
onal cross of the flag.
   4
     This flag is a white banner with the Confederate battle flag in the
upper-left-hand corner, which has the censor symbol over it as depicted on
this shirt, and a vertical red stripe on the far right side of the flag.
6                         HARDWICK v. HEYWARD
and a Confederate battle flag with the censor symbol over it,
see J.A. 100; (2) a shirt saying "Honorary Member of the FBI:
Federal Bigot Institutions," see J.A. 101; (3) a shirt saying
"Our School Supports Freedom of Speech for All (Except
Southerners)," see J.A. 102; and (4) a shirt saying "Public
Schools Should Educate Not Discriminate Against Southern
Heritage," see J.A. 103.5

  Candice’s conflict with school officials continued in the
2005-06 school year. At the beginning of that school year,
Candice wore a shirt with a picture of the South Carolina
State House grounds that included the Confederate flag,
which flies on the State House grounds. See J.A. 104. Candice
wore this shirt "for several days" before Liebenrood learned
of it, at which time he made her change shirts. J.A. 24. This
was the last time Candice wore a Confederate flag shirt at
school.

   After a final attempt in the spring of 2006 to have the
school board change its position on the acceptability of Con-
federate flag shirts at school, Candice, by and through her par-
ents, filed this action pursuant to 42 U.S.C. § 1983 against
Heyward, Liebenrood, and the Board of Trustees of the Latta
School District. Candice claimed that her First Amendment
right to free speech and expression was violated because she
was not allowed to wear the Confederate flag shirts or protest
shirts; that her Fourteenth Amendment right to due process
was violated because the schools’ dress codes are overbroad
and vague; and that her Fourteenth Amendment right to equal
protection was violated because the school officials specifi-
cally targeted her Confederate flag shirts while not punishing
other racially themed shirts.

    The defendants filed a motion for summary judgment, and
    5
    The lettering on these last three so-called protest shirts is the same style
as the lettering on the "Offended by School Censorship of Southern Heri-
tage" shirt. See supra note 3.
                       HARDWICK v. HEYWARD                            7
the affidavits and depositions of the school officials filed with
this motion reveal the basis on which the school officials pro-
hibited Candice from wearing her Confederate flag shirts and
protest shirts. For generations before integration in the 1970-
71 school year, whites and African-Americans in Latta had
"lived culturally and financially separate [lives]," and integra-
tion "made life in [Latta] drastically different." J.A. 124.
Although school officials have recognized an improvement in
race relations since integration,6 they also stated that "there
has always been, and continues to be, an underlying, mostly
unspoken, prejudice between [Latta’s] white and black stu-
dents." J.A. 132–33.

   Various racial incidents in Latta schools illustrate this racial
tension. For instance, in the mid-1980s, a white student and
an African-American student attended the prom together,
causing "small groups of whites and blacks . . . to stir up trou-
ble," which included white students wearing Confederate flag
apparel and African-American students wearing Malcolm X
apparel. J.A. 128. Less than a decade later in the early 1990s,
the Confederate flag again caused commotion when a student
drove through the school parking lot with a Confederate flag
on his truck. Then, in the mid-1990s, two high school students
burned one of the historic African-American churches in the
area. The Confederate flag caused more "issues" and created
a "very tense" situation between white and African-American
students during the debate in 2000 over whether the flag
should continue flying on the State House dome.7 J.A. 502.

   More recent examples that occurred during or after Can-
dice’s time at the middle school and high school demonstrate
  6
    For example, Latta High School no longer has separate proms and
homecoming queens for whites and African-Americans, both of which
existed until the 1980s.
  7
    The Confederate flag flew atop the State House dome from the early
1960s until 2000, when it was moved to its current location on a thirty-
foot flagpole near the Confederate monument on the State House grounds.
8                      HARDWICK v. HEYWARD
continued racial tension in Latta schools. Heyward described
an incident involving a Confederate flag that led to a disrup-
tion of a classroom in which the teacher had to calm the class
down in response to the flag. Another incident involving the
Confederate flag took place in 2009, when a student wore a
Confederate flag belt buckle, prompting another student who
saw the belt buckle to say, "If you don’t take that belt off,
we’re going to take it off of you." J.A. 503.

                                   B.

   In 2009, the district court granted summary judgment to the
defendants on Candice’s First Amendment claim based on the
Confederate flag shirts and on her Fourteenth Amendment
equal protection and due process claims. Hardwick ex rel.
Hardwick v. Heyward, 674 F. Supp. 2d 725 (D.S.C. 2009).
Candice appealed, but we concluded that we lacked jurisdic-
tion because the district court’s opinion did not address all of
Candice’s claims—specifically, her claims related to the pro-
test shirts—making the appeal "interlocutory in nature." C.H.
ex rel. Hardwick v. Heyward, 404 F. App’x 765, 768 (4th Cir.
2010) (per curiam) (quoting Am. Canoe Ass’n v. Murphy
Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003)). We therefore
dismissed the appeal and remanded the case for further pro-
ceedings. Id.

   On remand, the district court granted summary judgment to
the defendants on Candice’s First Amendment claim based on
the protest shirts and reaffirmed its previous grant of sum-
mary judgment to the defendants on Candice’s Fourteenth
Amendment claims, thereby disposing of all claims in this case.8
Hardwick ex rel. Hardwick v. Heyward, 2012 WL 761249
(D.S.C. Mar. 8, 2012). Candice timely appealed, and we have
jurisdiction pursuant to 28 U.S.C. § 1291.
    8
    Additionally, the district court concluded that the individual defen-
dants, Heyward and Liebenrood, were entitled to qualified immunity.
Because we conclude that Candice’s constitutional rights were not vio-
lated, we do not address the qualified immunity issue.
                    HARDWICK v. HEYWARD                       9
                              II.

   We review a grant of summary judgment de novo, "apply-
ing the same legal standards as the district court." Pueschel v.
Peters, 577 F.3d 558, 563 (4th Cir. 2009). Summary judgment
should be granted if "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a mat-
ter of law," based on the "materials in the record, including
depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made
for purposes of the motion only), admissions, interrogatory
answers, or other materials." Fed. R. Civ. P. 56. At this stage,
we must view all evidence in the light most favorable to the
nonmoving party. Rowzie v. Allstate Ins. Co., 556 F.3d 165,
167 (4th Cir. 2009). In conducting our review, we do not
"weigh the evidence," but rather we only determine "whether
there is a genuine issue for trial." Gray v. Spillman, 925 F.2d
90, 95 (4th Cir. 1991); see also Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986) ("Credibility determinations,
the weighing of the evidence, and the drawing of legitimate
inferences from the facts are jury functions, not those of a
judge, whether he is ruling on a motion for summary judg-
ment or for a directed verdict.").

   On appeal, Candice challenges the district court’s decision
to grant summary judgment to the defendants on both her
First and Fourteenth Amendment claims. We address each in
turn.

                              III.

   We turn first to Candice’s claim that the defendants vio-
lated her First Amendment right to free speech and expression
by refusing to let her wear Confederate flag shirts and protest
shirts.

                              A.

 We start with the fundamental principle that the First
Amendment prohibits Congress and, through the Fourteenth
10                      HARDWICK v. HEYWARD
Amendment, the states from "abridging the freedom of
speech." U.S. Const. amend. I; Gitlow v. New York, 268 U.S.
652, 666 (1925). Although students do not "shed their consti-
tutional rights to freedom of speech or expression at the
schoolhouse gate," Tinker, 393 U.S. at 506, "the constitutional
rights of students in public school are not automatically coex-
tensive with the rights of adults in other settings," Bethel Sch.
Dist. No. 403 v. Fraser, 478 U.S. 675, 682 (1986); see also
Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988).

   The Supreme Court’s landmark decision in Tinker v. Des
Moines Independent Community School District established
the basic framework governing student speech.9 In that case,
a group of students wore black armbands to school to protest
the Vietnam War, and school officials, pursuant to the policy
they adopted once they learned of the plan to wear armbands,
suspended the students. Tinker, 393 U.S. at 504. Interpreting
the First Amendment "in light of the special characteristics of
the school environment," id. at 506, the Court held that school
officials may prohibit or punish student speech that would
"‘materially and substantially interfer[e] with the require-
ments of appropriate discipline in the operation of the school’
[or] collid[e] with the rights of others." Id. at 513 (quoting
Burnside v. Byars, 363 F.2d 744, 749 (5th Cir. 1966)). School
officials may regulate such speech even before it occurs, as
long as they can point to "facts which might reasonably have
led [them] to forecast" such a disruption. Tinker, 393 U.S. at
514. School officials may not, however, punish speech based
on only an "undifferentiated fear or apprehension of distur-
bance" or "a mere desire to avoid the discomfort and unpleas-
  9
    We have indicated that Tinker does not apply to "a neutral time, place,
and manner restriction" that a school imposes. See Glover v. Cole, 762
F.2d 1197, 1203 (4th Cir. 1985); see also Canady v. Bossier Parish Sch.
Bd., 240 F.3d 437, 443 (5th Cir. 2001) (applying the framework of United
States v. O’Brien, 391 U.S. 367 (1968), to a content-neutral regulation of
speech). The dress codes in the Latta schools are not content neutral, so
in our review of the framework of student-speech law, we do not consider
this issue.
                        HARDWICK v. HEYWARD                            11
antness that always accompany an unpopular viewpoint." Id.
at 508, 509.

   Applying these principles to the facts of Tinker, the Court
held that suspending the students violated their First Amend-
ment rights. The school officials had no "reason to anticipate
that the wearing of the armbands would substantially interfere
with the work of the school or impinge upon the rights of
other students." Id. at 509. Instead, their decision appeared
"based upon an urgent wish to avoid the controversy which
might result from the [students’] expression." Id. at 510. Thus,
the suspensions could not pass constitutional muster. Id. at
514.

   Although Tinker provides the basic constitutional frame-
work for reviewing student speech, the Supreme Court has
created three exceptions to Tinker in which school officials
may regulate student speech without undertaking Tinker’s
substantial-disruption analysis. First, school officials can
"prohibit the use of vulgar and offensive terms" as part of
their role in teaching students the "fundamental values of
‘habits and manners of civility’ essential to a democratic soci-
ety." Fraser, 478 U.S. at 683, 681.10 Second, school officials
have greater latitude to regulate student speech when the
school "lend[s] its name and resources to the dissemination of
student expression" such that "students, parents, and members
of the public might reasonably perceive [that student expres-
sion] to bear the imprimatur of the school." Kuhlmeier, 484
U.S. at 272–73, 271. Third, school officials can regulate stu-
dent speech that can plausibly be interpreted as promoting
   10
      In interpreting Fraser, we have stated, "When speech in school falls
within the lewd, vulgar, and plainly offensive rubric, it can be said that
Fraser limits the form and manner of speech, but does not address the
content of the message." Newsom ex rel. Newsom v. Albemarle Cnty. Sch.
Bd., 354 F.3d 249, 256 (4th Cir. 2003). Because we do not rely on Fraser,
the line between the manner of speech and the content of speech is of no
import here.
12                       HARDWICK v. HEYWARD
illegal drugs because of "the dangers of illegal drug use."
Morse v. Frederick, 551 U.S. 393, 410 (2007).11

                                     B.

   Like other student-speech cases, we have recognized that
the legal question raised by students’ desire to have poten-
tially controversial items, such as Confederate flag apparel, in
schools is "not frivolous." Crosby by Crosby v. Holsinger,
  11
    Although we briefly mentioned Morse in Kowalski v. Berkeley County
Schools, 652 F.3d 565, 571 (4th Cir. 2011), we have not expressly dis-
cussed how Morse fits into the student-speech framework. Other circuits,
however, have addressed this issue.
   The Sixth Circuit has interpreted Morse as creating a new, additional
framework for analyzing student speech. In Defoe ex rel. Defoe v. Spiva,
625 F.3d 324, 338–41 (6th Cir. 2010) (Rogers, J., concurring), a majority
of the panel interpreted Morse as allowing courts not to apply Tinker’s
substantial-disruption test but instead to follow another "mode of analy-
sis." The court in Defoe ex rel. Defoe treated schools’ interest in "reducing
racial tension" as comparable to the interest in Morse of preventing illegal-
drug use. Id. at 340. Based on this conclusion, the court held that the
school officials’ decision to ban the Confederate flag, a "racially hostile"
symbol, did not violate the First Amendment. Id. at 340–41.
   We disagree with the Sixth Circuit’s interpretation of Morse and believe
that, based on the Court’s clear emphasis in Morse on the danger of
illegal-drug use, the better interpretation of that case is that it is simply
another exception to Tinker, just as Fraser and Kuhlmeier are. See, e.g.,
K.A. ex rel. Ayers v. Pocono Mountain Sch. Dist., ___ F.3d ___, 2013 WL
915059, at *5 (3d Cir. 2013) (including Morse as one of "several narrow
categories of speech that a school may restrict even without the threat of
substantial disruption" (internal quotation mark omitted)); Morgan v.
Swanson, 659 F.3d 359, 387 (5th Cir. 2011) (en banc) (characterizing Fra-
ser, Kuhlmeier, and Morse as "the exceptions to Tinker’s general rule");
Doninger v. Niehoff, 642 F.3d 334, 344–45 (2d Cir. 2011) (including
Morse with Fraser and Kuhlmeier in listing caveats to Tinker); B.W.A. v.
Farmington R-7 Sch. Dist., 554 F.3d 734, 741 (8th Cir. 2009) (calling
Morse a "narrow holding" and applying Tinker). While the Supreme Court
is free to create exceptions to or even abandon Tinker’s substantial-
disruption test, we must continue to adhere to the Tinker test in cases that
do not fall within any exceptions that the Supreme Court has created until
the Court directs otherwise.
                        HARDWICK v. HEYWARD                            13
816 F.2d 162, 164 (4th Cir. 1987). The seriousness of this
issue rises from the tension between students’ right to free
speech and school officials’ need to control the educational
environment. As the Sixth Circuit has aptly stated:

       [O]n the one hand we are faced with the exercise of
       the fundamental constitutional right to freedom of
       speech, and on the other with the oft conflicting, but
       equally important, need to maintain decorum in our
       public schools so that the learning process may be
       carried out in an orderly manner.

Melton v. Young, 465 F.2d 1332, 1334 (6th Cir. 1972); see
also Barr v. Lafon, 538 F.3d 554, 562 (6th Cir. 2008) (observ-
ing that a student-speech case raised "a most difficult ques-
tion").

   Despite having addressed student speech in other contexts,
we have not yet addressed the wearing of Confederate flag
apparel in schools under the Supreme Court’s student-speech
framework.12 We have, however, had occasion to consider
various interpretations of the Confederate flag, albeit in other
contexts. Although we have recognized that for some people,
the Confederate flag is "a symbolic acknowledgment of pride
in Southern heritage and ideals of independence," Sons of
Confederate Veterans, Inc. ex rel. Griffin v. Comm’r of Va.
Dep’t of Motor Vehicles, 288 F.3d 610, 624 (4th Cir. 2002),
we have also acknowledged that for other people, it "is a sym-
bol of racial separation and oppression." United States v.
Blanding, 250 F.3d 858, 861 (4th Cir. 2001); see also Dixon
v. Coburg Dairy, Inc., 369 F.3d 811, 814 n.2 (4th Cir. 2004)
  12
    District courts in this circuit have addressed this issue, including a
case brought by another South Carolina student. See Phillips v. Anderson
Cnty. Sch. Dist. Five, 987 F. Supp. 488 (D.S.C. 1997) (granting summary
judgment to the school officials because they had a reasonable basis for
determining that a Confederate flag jacket would cause a substantial dis-
ruption at school).
14                  HARDWICK v. HEYWARD
(en banc) (recognizing the "heated debate" in South Carolina
over the flag on top of the State House dome); Scott v. Sch.
Bd. of Alachua Cnty., 324 F.3d 1246, 1248–49 (11th Cir.
2003) (noting that one expert planned to testify that the Con-
federate flag was "a historical symbol embodying the philo-
sophical and political principals of a decentralized form of
government" and another expert planned to testify that the
flag "represented approval of white supremacy").

   Other circuits have faced student-speech cases involving
the Confederate flag that were similar to this case. In many of
these cases, other circuits have upheld school officials’ deci-
sions to prohibit the Confederate flag at school because past
racially charged incidents allowed the officials to predict that
the Confederate flag would disrupt the schools. See Defoe ex
rel. Defoe v. Spiva, 625 F.3d 324 (6th Cir. 2010); A.M. ex rel.
McAllum v. Cash, 585 F.3d 214 (5th Cir. 2009); B.W.A. v.
Farmington R-7 Sch. Dist., 554 F.3d 734 (8th Cir. 2009);
Barr, 538 F.3d 554; Scott, 324 F.3d 1246; West v. Derby Uni-
fied Sch. Dist. No. 260, 206 F.3d 1358 (10th Cir. 2000); Mel-
ton, 465 F.2d 1332.

   Of course, prohibiting students from having the Confeder-
ate flag at school is not automatically constitutional. For
instance, in Castorina ex rel. Rewt v. Madison County School
Board, 246 F.3d 536 (6th Cir. 2001), the Sixth Circuit
reversed the district court’s grant of summary judgment to the
school officials. The court noted the lack of evidence suggest-
ing that a ban on the Confederate flag was needed to prevent
disruptions and emphasized that the Confederate flag
appeared to have been specifically targeted by school offi-
cials, who let other potentially divisive racial symbols go
unpunished. Id. at 540–44.

   Notwithstanding the attention these cases may have
received because of the subject matter of the students’ speech,
a close reading of these cases shows that they are simply
student-speech cases, based on the fact that the courts under-
                        HARDWICK v. HEYWARD                             15
took the analysis set forth in Tinker and its progeny. See, e.g.,
Barr, 538 F.3d at 564–69; Castorina ex rel. Rewt, 246 F.3d
at 540–44; West, 206 F.3d at 1365–67. We agree that a
student-speech case about the Confederate flag is merely a
student-speech case and therefore, in a legal sense, no differ-
ent than other student-speech cases that we have decided. See,
e.g., Kowalski v. Berkeley Cnty. Sch., 652 F.3d 565 (4th Cir.
2011); Newsom ex rel. Newsom v. Albemarle Cnty. Sch. Bd.,
354 F.3d 249 (4th Cir. 2003). Thus, despite the attention the
Confederate flag may attract or the emotions that it may
cause, this case is, at its core, a student-speech case governed
by Tinker and other applicable Supreme Court precedent.13 Cf.
United States v. Currence, 446 F.3d 554, 558–59 (4th Cir.
2006) (observing that the parties’ focus on whether the search
of a bicycle’s handlebars was analogous to the search of a
car’s interior as then-permitted by New York v. Belton, 453
U.S. 454 (1981), misconstrued the real issue, which was the
more general rule of Chimel v. California, 395 U.S. 752
(1969)).

                                    C.

  With this background in mind, we now turn to Candice’s
specific First Amendment claims.

                                    1.

   We begin with Candice’s First Amendment claim based on
  13
     In its analysis, the district court thoroughly surveyed student-speech
cases involving the Confederate flag from various federal courts around
the country. Based on its survey, the district court thoughtfully drew six
"relevant principles for applying the Tinker standard to a school prohibi-
tion on Confederate symbols." Hardwick ex rel. Hardwick, 674 F. Supp.
2d at 733. Our reading of these cases from other courts suggests that the
principles for which they stand are not limited to student-speech cases
involving the Confederate flag. Rather, they are interpretations of Tinker
that, under the right factual scenario, would apply in any student-speech
case.
16                   HARDWICK v. HEYWARD
her Confederate flag shirts. Before beginning our legal analy-
sis, however, we first must determine which shirts are prop-
erly labeled as Confederate flag shirts and which are properly
labeled as protest shirts.

   Some shirts are easily classified as Confederate flag shirts.
The "Southern Chicks," "Dixie Angels," "Southern Girls,"
"Black Confederates," Robert E. Lee, "Girls Rule," "Daddy’s
Little Redneck," and State House grounds shirts all clearly
display the Confederate flag, and Candice does not dispute
their characterization as Confederate flag shirts.

   Candice disagrees, however, with the district court’s classi-
fication of five other shirts as Confederate flag shirts: the
"Jesus and the Confederate Battle Flag: Banned from Our
Schools but Forever in Our Hearts," "Offended by School
Censorship of Southern Heritage," "Honorary Member of the
FBI: Federal Bigot Institutions," "Our School Supports Free-
dom of Speech for All (Except Southerners)," and "Public
Schools Should Educate Not Discriminate Against Southern
Heritage" shirts. We disagree with Candice, and we consider
these shirts to be Confederate flag shirts. First, the "Jesus and
the Confederate Battle Flag: Banned from Our Schools but
Forever in Our Hearts" shirt includes a censored Confederate
flag (that is, a Confederate flag with a red circle around it
with a red diagonal line across the diameter of the circle), as
well as the first Confederate national flag, the third Confeder-
ate national flag, and the Bonnie Blue flag, which are three
other recognizable Confederate symbols. This shirt is there-
fore a Confederate flag shirt. As for the other four shirts, their
lettering reveals a Confederate flag. The red, white, and blue
coloring, in a diagonal cross, unmistakably represents the
Confederate flag. These shirts are also thus properly consid-
ered Confederate flag shirts.

   The record contains ample evidence from which the school
officials could reasonably forecast that all of these Confeder-
ate flag shirts "would materially and substantially disrupt the
                        HARDWICK v. HEYWARD                             17
work and discipline of the school." Tinker, 393 U.S. at 513.
Latta is a small Southern town in which whites and African-
Americans were segregated, including in school, for more
than a century. When the schools were finally integrated in
the 1970-71 school year, the presence of racial tension was
understandable. Over the past four decades, this tension has
diminished, but it has not completely disappeared, as numer-
ous incidents illustrate.

   For example, the Confederate flag itself has caused prob-
lems in Latta schools on multiple occasions, including the
prom incident from the mid-1980s, the truck in the parking lot
in the early 1990s, the debate over the flag on the State House
dome in 2000, the classroom disruption that Heyward
described, and the belt buckle in 2009.14

   Racial tension in Latta was not limited to incidents involv-
ing the Confederate flag. A nonflag-related example of such
tension was the burning of an African-American church by
two high school students. Cf. West, 206 F.3d at 1362 (consid-
ering off-campus occurrences when evaluating whether
school officials could reasonably predict that the Confederate
flag would cause a substantial disruption at school).

   These incidents, some involving the Confederate flag and
some not, demonstrate that continued racial tension exists in
Latta schools. Taken together, they tell a story of a commu-
nity and its schools that, although making progress in race
relations, are not immune from incidents of racial conflict.
  14
    Because the belt-buckle incident took place after her dispute with
school officials about Confederate flag shirts, Candice contends that we
cannot consider this incident when evaluating the school officials’ deci-
sion to ban the Confederate flag shirts and protest shirts.
   We disagree. Although we do not rely solely on this incident to uphold
the school officials’ decision, we cannot turn a blind eye to the fact that
the incident occurred because it provides strong support for the reason-
ableness of the school officials’ determination that the Confederate flag
was likely to cause a substantial disruption at school.
18                  HARDWICK v. HEYWARD
Although the incidents caused by the Confederate flag are
enough on their own to justify the decision of the school offi-
cials to prohibit the Confederate flag shirts, when combined
with other racially charged incidents, they provide over-
whelming support for the conclusion that the Confederate flag
shirts "would materially and substantially disrupt the work
and discipline of the school." Tinker, 393 U.S. at 513; see also
Defoe, 625 F.3d at 335 ("Tinker does not require that displays
of the Confederate flag in fact cause substantial disruption or
interference, but rather that school officials reasonably fore-
casted that such displays could cause substantial disruption or
materially interfere with the learning environment." (citing
Tinker, 393 U.S. at 514)); A.M. ex rel. McAllum, 585 F.3d at
224 (observing that cases such as Melton and Phillips v.
Anderson County School District Five, 987 F. Supp. 488
(D.S.C. 1997), "do not stand for the proposition that schools
may not prohibit the display of the Confederate flag unless it
has actually caused past disruptions" but instead "reflect the
principle that administrators will usually meet their burden
under Tinker by showing that the proscribed speech has in
fact been disruptive in the past").

   In arguing that her shirts were not likely to cause a disrup-
tion, Candice points to the disciplinary records at the middle
school and the high school, which she claims contain only a
few incidents of racial disputes or fights. See J.A. 559–687.
Notably, these records do contain racially charged incidents,
indicating that at least some racial tension still exists. See,
e.g., J.A. 564 (noting that a student was punished for an alter-
cation that started after one student was called a "cracker");
J.A. 565 (noting that a student was punished for calling
African-American students "n------").

  But putting aside these examples, the disciplinary records
represent only a short period of time, from 2004 to 2007. The
school officials pointed to multiple incidents of racial tension
over the past few decades. That some of these incidents may
be almost thirty years old does not mean that the school offi-
                     HARDWICK v. HEYWARD                      19
cials could not consider them in conjunction with more recent
incidents. In considering the history of a town that has experi-
enced slavery and segregation, incidents from even thirty
years ago are not so far removed from the present as to be
irrelevant to determining the atmosphere of Latta schools. For
the school officials to consider the full picture when determin-
ing what might cause a disruption at school, they can consider
the causes of the types of incidents that they are trying to pre-
vent from recurring. Therefore, that recent racially charged
incidents are fewer in number or severity than such incidents
from the more distant past does not prevent the school offi-
cials from considering older incidents when determining
whether, based on the current school environment, a substan-
tial disruption is likely to occur.

   Related to her reliance on the alleged lack of racially
charged incidents in the schools’ disciplinary records, Can-
dice contends that her shirts never caused any disruption and
were merely a "silent, peaceable display" of the Confederate
flag that even drew positive remarks from some students.
Appellant’s Br. at 29. Even assuming that Candice’s shirts
never caused a disruption, her argument misses the mark.
That her shirts never caused a disruption is not the issue;
rather, the issue is whether school officials could reasonably
forecast a disruption because of her shirts. See Tinker, 393
U.S. at 513–14. As we have noted, "a public school has the
power to act to prevent problems before they occur, and the
school is not limited to prohibiting and punishing conduct
only after it has caused a disturbance." Newsom ex rel. New-
som, 354 F.3d at 259 n.7. We have already concluded that the
school officials met their burden of showing that they could
predict that a substantial disruption might occur.

   Similarly, Candice’s intent that her Confederate flag shirts
be only a symbol of her heritage and religious faith is irrele-
vant. Again, the proper focus is whether school officials could
predict that the Confederate flag shirts would cause a disrup-
tion. See Tinker, 393 U.S. at 513–14; see also B.W.A. v. Far-
20                   HARDWICK v. HEYWARD
mington R-7 Sch. Dist., 508 F. Supp. 2d 740, 749 (E.D. Mo.
2007) ("[T]he plaintiff’s interpretation of the Confederate
flag’s meaning is largely irrelevant because courts recognize
that it is racially divisive in nature." (citing Briggs v. Missis-
sippi, 331 F.3d 499, 506 (5th Cir. 2003)).

   Because school officials are far more intimately involved
with running schools than federal courts are, "[i]t is axiomatic
that federal courts should not lightly interfere with the day-to-
day operation of schools." Augustus v. Sch. Bd. of Escambia
Cnty., Fla., 507 F.2d 152, 155 (5th Cir. 1975); see also
Epperson v. Arkansas, 393 U.S. 97, 104 (1968) ("Judicial
interposition in the operation of the public school system of
the Nation raises problems requiring care and restraint."). As
long as school officials reasonably forecast a substantial dis-
ruption, they may act to prevent that disruption without violat-
ing a student’s constitutional rights, and we will not second
guess their reasonable decisions. See Tinker, 393 U.S. at
513–14. Here, multiple incidents of racial tension in Latta
schools and the potential for such vastly different views
among students about the meaning of the Confederate flag
provide a sufficient basis to justify the school officials’ con-
clusion that the Confederate flag shirts would cause a substan-
tial disruption. Therefore, Candice’s First Amendment right
was not violated by the school officials when they refused to
allow her to wear the Confederate flag shirts at school.

                                2.

   We now turn to Candice’s First Amendment claim based
on the protest shirt. Like the Confederate flag shirts, we con-
clude that the school officials reasonably predicted that the
protest shirt was likely to cause a substantial disruption.

  Based on our determination that many of Candice’s so-
called protest shirts were in fact Confederate flag shirts, only
one shirt can properly be classified as a protest shirt: the shirt
                     HARDWICK v. HEYWARD                      21
displaying the American flag with "Old Glory" above the flag
and "Flew over legalized slavery for 90 years!" underneath it.

   Whether the shirt makes a true statement is not a factor in
our analysis. As long as a student’s speech is likely to cause
a substantial disruption, school officials can prohibit or punish
the speech. See id.

   The protest shirt was undoubtedly likely to cause such a
disruption. It explicitly broadcast the fact that African-
Americans were slaves for part of American history, just as
the Confederate flag does for some people when they see it.
The same students who would be upset by the Confederate
flag shirts would likely be equally upset by this protest shirt.
Thus, any disruptions that the Confederate flag shirts might
cause could just as easily be caused by Candice’s protest shirt.
The school officials are therefore justified in relying on the
same past incidents of racial tension that allowed them to pro-
hibit the Confederate flag shirts to prohibit this protest shirt.
Accordingly, Candice’s First Amendment right was not vio-
lated when the school officials did not allow her to wear the
protest shirt.

                              IV.

   We next address Candice’s Fourteenth Amendment claims
that the schools’ dress codes are unconstitutionally overbroad
and vague, violating her right to due process, and that they are
not viewpoint neutral, violating her right to equal protection.

                               A.

   We begin with Candice’s facial challenge to the dress
codes on the basis that they violate due process because they
are unconstitutionally overbroad and vague.

                               1.

  First, we consider Candice’s claim that the dress codes are
unconstitutionally overbroad. Although the Supreme Court
22                   HARDWICK v. HEYWARD
has counseled that "[f]acial challenges are disfavored," Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442,
450 (2008), one such challenge that is permitted is an over-
breadth challenge. This doctrine allows a person to whom a
law could be constitutionally applied to challenge the consti-
tutionality of the law because the "statute’s very existence
may cause others not before the court to refrain from constitu-
tionally protected speech or expression." Broadrick v. Okla-
homa, 413 U.S. 601, 612 (1973); see also New York v.
Ferber, 458 U.S. 747, 767–69 (1982).

   Under the overbreadth doctrine, "a law should not be inval-
idated for overbreadth unless it reaches a substantial number
of impermissible applications." Ferber, 458 U.S. at 771. To
prevail on an overbreadth claim, a plaintiff "must demonstrate
that a regulation’s overbreadth is ‘not only . . . real, but sub-
stantial as well, judged in relation to the [challenged regula-
tion’s] plainly legitimate sweep,’ and also that no ‘limiting
construction’ or ‘partial invalidation’ could ‘remove the
seeming threat or deterrence to constitutionally protected
expression.’" Newsom ex rel. Newsom, 354 F.3d at 258 (quot-
ing Broadrick, 413 U.S. at 613, 615) (alterations in original).

   The public-school context of this overbreadth challenge
raises additional considerations. First, "[b]ecause of the duties
and responsibilities of the public elementary and secondary
schools, the overbreadth doctrine warrants a more hesitant
application in [the public school] setting than in other con-
texts." Id. (quoting Sypniewski v. Warren Hills Reg’l Bd. of
Educ., 307 F.3d 243, 259 (3d Cir. 2002)) (alterations in origi-
nal). Second, "[g]iven the school’s need to be able to impose
disciplinary sanctions for a wide range of unanticipated con-
duct disruptive of the educational process, the school disci-
plinary rules need not be as detailed as a criminal code which
imposes criminal sanctions." Fraser, 478 U.S. at 686.

  Under these legal standards, the dress codes are not over-
broad. The middle school dress code prohibits clothes that
                    HARDWICK v. HEYWARD                      23
would "cause disruption" or "be offensive," thereby incorpo-
rating the standards of both Tinker and Fraser. J.A. 38, 39.
The high school dress code bans "[s]hirts with
obscene/derogatory sayings," which tracks Fraser. J.A. 45.
Because the dress codes are guided by Tinker and Fraser,
"there is no real danger that [they] compromise[ ] the First
Amendment rights of other . . . students," B.W.A., 508 F.
Supp. 2d at 750–51, while at the same time giving school offi-
cials the needed "degree of flexibility in school disciplinary
procedures," New Jersey v. T.L.O., 469 U.S. 325, 340 (1985).

   Reinforcing our conclusion that the dress codes are not
overbroad is the collection of photographs of other clothing
that Liebenrood has found to have violated the high school’s
dress code. See J.A. 295–375. This clothing includes shirts
that are sexually suggestive, promote alcohol use, and pro-
mote violence, all of which school officials could constitu-
tionally prohibit under Tinker or Fraser. These examples of
prohibited clothing indicate that the school officials construe
the dress codes in a way that does not violate students’ rights.
See West, 206 F.3d at 1368 (considering how school officials
construed the school policy in determining whether the policy
was overbroad). Therefore, the dress codes are not overbroad,
and Candice’s due process right was not violated.

                               2.

   We next examine whether the dress codes are unconstitu-
tionally vague and thus violate due process. A law is uncon-
stitutionally vague if "it fails to establish standards for the
[government] and public that are sufficient to guard against
the arbitrary deprivation of liberty interests." City of Chicago
v. Morales, 527 U.S. 41, 52 (1999). A law will fail to estab-
lish these standards if "ordinary people can[not] understand
what conduct is prohibited." Kolender v. Lawson, 461 U.S.
352, 357 (1983). Just as the overbreadth doctrine is designed
to prevent self-censorship because of fear of a law’s enforce-
ment, the vagueness doctrine similarly ensures that a law does
24                   HARDWICK v. HEYWARD
not "deter constitutionally protected and socially desirable
conduct." United States v. Nat’l Dairy Prods. Corp., 372 U.S.
29, 36 (1963). Furthermore, the doctrine also protects against
"arbitrary and discriminatory enforcement" of the law. Mora-
les, 527 U.S. at 56.

   Despite the concerns about vague laws, school officials
have greater leeway when crafting school policy than legisla-
tures do in adopting criminal statutes because of the need of
school officials to respond to "a wide range of unanticipated
conduct disruptive of the educational process." Fraser, 478
U.S. at 686; see also Sypniewski, 307 F.3d at 260 ("[T]he
demands of public secondary and elementary school disci-
pline are such that it is inappropriate to expect the same level
of precision in drafting school disciplinary policies as is
expected of legislative bodies crafting criminal restrictions.").

   Here, nothing about the dress codes is so vague that Can-
dice was unable to conform her speech to the required stan-
dards. Again, the dress codes are guided by Tinker and
Fraser, and they are as specific as the dress code in Fraser
that the Supreme Court upheld when the student challenged
that dress code on due process grounds. See Fraser, 478 U.S.
at 678. Furthermore, the school officials explicitly informed
Candice on multiple occasions that Confederate flag shirts
were not permitted under the dress codes. The dress codes
were therefore interpreted by the school officials for Candice
in the specific context of her shirts. Nothing in the record
plausibly supports any claim that she was unaware of this pro-
hibition on Confederate flag apparel. See A.M. ex rel. McAl-
lum, 585 F.3d at 225 (holding that students’ due process rights
were not violated when the students "were given a warning
that the particular speech at issue would give rise to disci-
pline"). Thus, the dress codes, both as written and as applied
to Confederate flag clothing, are not unconstitutionally vague,
and Candice’s right to due process was not violated.
                     HARDWICK v. HEYWARD                      25
                               B.

  Finally, we address Candice’s claim that her right to equal
protection was violated because the dress codes are not view-
point neutral.

   The Equal Protection Clause of the Fourteenth Amendment
provides, "No State shall . . . deny to any person within its
jurisdiction the equal protection of the laws." U.S. Const.
amend. XIV, § 1. This clause is "essentially a direction that
all persons similarly situated should be treated alike." City of
Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439
(1985). When an alleged equal protection violation is based
on a First Amendment claim, we "fuse[ ] the First Amend-
ment into the Equal Protection Clause." R.A.V. v. City of St.
Paul, Minn., 505 U.S. 377, 384–85 n.4 (1992); see also Barr,
538 F.3d at 575–76.

   The Supreme Court has not expressly discussed the rela-
tionship between viewpoint discrimination and student
speech, but several cases are relevant on this issue. First, in
Tinker, the Court called "relevant" the fact that school offi-
cials targeted speech about the Vietnam War but "did not pur-
port to prohibit the wearing of all symbols of political or
controversial significance." Tinker, 393 U.S. at 510. Despite
this fact, the Court in Tinker based its holding on the fact that
the school officials could not predict that a substantial disrup-
tion was likely to occur. See id. at 514. Such a prediction
would be a "constitutionally valid reason[ ] to regulate [the
students’] speech." Id. at 511. Without such a reason for
school officials to regulate speech, however, "students are
entitled to freedom of expression of their views." Id. Tinker
therefore stands for the proposition that school officials may
not target a specific viewpoint unless they can predict that that
speech would be likely to cause a substantial disruption. Id.
("[T]he prohibition of expression of one particular opinion, at
least without evidence that it is necessary to avoid material
26                  HARDWICK v. HEYWARD
and substantial interference with schoolwork or discipline, is
not constitutionally permissible.").

   Over two decades after Tinker, the Court decided Rosen-
berger v. Rector & Visitors of University of Virginia, 515 U.S.
819 (1995). In that case about the funding for an independent
student newspaper with a religious perspective at a university,
the Court wrote, "In the realm of private speech or expression,
government regulation may not favor one speaker over
another." Id. at 828. Such viewpoint discrimination is "an
egregious form of content discrimination," and "[t]he govern-
ment must abstain from regulating speech when the specific
motivating ideology or the opinion or perspective of the
speaker is the rationale for the restriction." Id. at 829.

   Other circuits are split on the extent to which Rosenberger
alters the analysis of Tinker. Elementary and secondary
schools are undoubtedly different than colleges, universities,
and public discourse generally, and this distinction results in
different legal standards in some instances. See Hosty v. Car-
ter, 412 F.3d 731, 740–41 (7th Cir. 2005) (en banc) (Evans,
J., dissenting); see also Sypniewski, 307 F.3d at 267 ("[T]the
public school setting is fundamentally different from other
contexts, including the university setting. Primary and sec-
ondary school officials stand in a unique relationship with
respect to their students, most of whom are minors." (internal
footnote omitted)). On one side of this issue, the Sixth Circuit
has held "that schools’ regulation of student speech must be
consistent with both the Tinker standard and Rosenberger’s
prohibition on viewpoint discrimination." Barr, 538 F.3d at
571. On the other side, the Fifth Circuit has held, "No matter
how ‘axiomatic’ the generalized rule against viewpoint dis-
crimination may be, we cannot neglect that this case arises in
the public schools, a special First Amendment context, which
admits of no categorical prohibition on viewpoint discrimina-
tion." Morgan v. Swanson, 659 F.3d 359, 379 (5th Cir. 2011)
(en banc) (internal footnotes omitted). The Eighth and Ninth
Circuits have agreed with the Fifth Circuit’s position. See
                    HARDWICK v. HEYWARD                     27
B.W.A, 554 F.3d at 740; Harper v. Poway Unified Sch. Dist.,
445 F.3d 1166, 1184–85 (9th Cir. 2006) cert. granted, judg-
ment vacated sub nom. Harper ex rel. Harper v. Poway Uni-
fied Sch. Dist., 549 U.S. 1262 (2007).

   We need not decide in this case the relationship between
Tinker and Rosenberger. Assuming that a school dress code
must be viewpoint neutral on its face and in its enforcement,
the record here indicates that these requirements are met.
First, both dress codes are viewpoint neutral. The middle
school policy prohibits clothing that would "distract others,
interfere with the instructional programs, or otherwise cause
disruption. . . . [or] that displays profane language, drugs,
tobacco, or alcohol advertisements, sexual innuendoes or any-
thing else deemed to be offensive," while the high school pol-
icy forbids "[s]hirts with obscene/derogatory sayings," J.A.
39, 45. Neither policy targets the Confederate flag or any
other specific viewpoint, so each policy is viewpoint neutral.

   Second, both dress codes are enforced in a viewpoint-
neutral manner. The record contains pictures of many shirts
that Liebenrood required students to remove because they vio-
lated the dress code, including two Malcolm X shirts, see J.A.
348, 374, thereby undermining Candice’s claim that the
school officials "did not evenhandedly ban all race sensitive
symbols," Appellant’s Br. at 47. The school officials indicated
that all racial symbols are banned under the dress codes. See
J.A. 133, 523.

   Candice’s contention that school officials did not punish
students for wearing other racially themed shirts is insuffi-
cient to defeat summary judgment. See J.A. 28, 155. At most,
the evidence on which she relies proves that "various students
‘got away’" with wearing clothes that violated the dress
codes. Defoe ex rel. Defoe, 625 F.3d at 337. By her own
admission, Candice "got away" with wearing at least one
Confederate flag shirt when she wore the South Carolina State
House grounds shirt "for several days" without being required
28                  HARDWICK v. HEYWARD
to change shirts because the shirt had not been "brought to
[Liebenrood’s] attention." J.A. 24–25. That some stu-
dents—including Candice—avoided detection when wearing
clothes that violated the dress codes is not evidence that the
dress codes were enforced in a viewpoint-discriminatory man-
ner; rather, it is, without more, simply evidence that the dress
codes were not always enforced stringently. Given that Can-
dice’s Confederate flag shirt and other racially themed shirts
all escaped notice, this lack of enforcement was not based on
any viewpoint discrimination, and Candice’s position that the
dress codes were enforced in a viewpoint-discriminatory man-
ner is mere speculation. See Othentec Ltd. v. Phelan, 526 F.3d
135, 142 (4th Cir. 2008) (observing that a plaintiff’s "allega-
tions, speculation, and inference are not enough to survive
summary judgment"). Candice’s right to equal protection was
therefore not violated by the dress codes or their enforcement.

                              V.

   Although students’ expression of their views and opinions
is an important part of the educational process and receives
some First Amendment protection, the right of students to
speak in school is limited by the need for school officials to
ensure order, protect the rights of other students, and promote
the school’s educational mission. When, as here, student
speech threatens to disrupt school, school officials may pro-
hibit or punish that speech. The Latta school officials there-
fore did not violate Candice’s First Amendment right when
they refused to allow her to wear Confederate flag shirts and
protest shirts at school, and the dress codes and their enforce-
ment did not infringe on Candice’s Fourteenth Amendment
rights. Thus, the judgment of the district court is affirmed.

                                                   AFFIRMED